TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00143-CR



                                   Julio Cesar Castro, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-12-100052, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant pleaded guilty, was convicted of murder, and was sentenced in accordance

with his plea bargain with the State. The trial court has certified that the case is a plea bargain case

and that appellant has waived his right to appeal. See Tex. R. App. P. 25.2(a)(2). We therefore

dismiss the appeal. Tex. R. App. P. 25.2(d) (if trial court does not certify that defendant has right

to appeal, “appeal must be dismissed”).



                                               ___________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed

Filed: April 24, 2013

Do Not Publish